 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ALLEN HAMMLER,                                    No. 2:19-cv-0020 CKD P
12                        Plaintiff,
13             v.                                          ORDER
14       CLARK, et al.,
15                        Defendants.
16

17            On January 9, 2019, the court informed plaintiff that before he may proceed with this

18   action he must submit a request to proceed in forma pauperis or pay the required filing fee of

19   $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§ 1914(a), 1915(a). Plaintiff has not

20   complied with the court’s order. Good cause, appearing, the court will grant plaintiff one more

21   opportunity to comply. Plaintiff is informed that he need not submit a copy of his trust account

22   statement with an in forma pauperis application. The court will obtain the statement directly from

23   the California Department of Corrections and Rehabilitation once a completed in forma pauperis

24   application is submitted.

25   /////

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee
                                                          1
 1           In accordance with the above, IT IS HEREBY ORDERED that:

 2           1. Plaintiff shall submit, within thirty days from the date of this order, a completed

 3   application to proceed in forma pauperis on the form provided by the Clerk of Court, or

 4   the required fees in the amount of $400.00; plaintiff’s failure to comply with this order will result

 5   in a recommendation that this action be dismissed; and

 6           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 7   Forma Pauperis By a Prisoner.

 8   Dated: February 20, 2019
                                                      _____________________________________
 9
                                                      CAROLYN K. DELANEY
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13   1/bh
     hamm0020.3a(CDCR(2)
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
